F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAR 24 2004
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,                     No. 03-4186
           v.                                                 D. Utah
 DAVID ROJAS MUNIZ,                                (D.C. No. 2:02-CR-124-TS)

                Defendant - Appellant.


                              ORDER AND JUDGMENT          *




Before SEYMOUR , ANDERSON , and EBEL , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       David Rojas-Muniz was arrested at his home on December 11, 2001,

pursuant to an arrest warrant, as part of a task force operation seeking to


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
apprehend those suspected of using false documentation to obtain employment at

Salt Lake International Airport. Following the arrest, Mr. Rojas-Muniz, in

response to the arresting officer’s questions, indicated the location of his Social

Security card and resident alien card. The officer then seized both cards as

evidence. The cards were later determined to be counterfeit, and Mr. Rojas-

Muniz was charged with two counts of knowingly possessing counterfeit

documents in violation of 18 U.S.C. § 1546(a).

       Mr. Rojas-Muniz moved to suppress the cards at trial on the basis that the

arresting officer had failed to give him   Miranda 1 warnings before asking the

questions that led to the seizure of the cards. Following a hearing, the district

court denied the motion to suppress. A jury found Mr. Rojas-Muniz guilty on

both counts, and he was sentenced to sixty months probation. Mr. Rojas-Muniz

now appeals the district court’s denial of his motion to suppress.

       In reviewing the denial of a motion to suppress based on an alleged

Miranda violation, “we accept the factual findings of the district court unless they

are clearly erroneous and view the evidence in the light most favorable to the

district court’s ruling.”   United States v. Toro-Pelaez   , 107 F.3d 819, 826 (10th

Cir. 1997) (citation omitted). “‘The credibility of witnesses, the weight to be

given evidence, and the reasonable inferences drawn from the evidence fall within


       1
           See Miranda v. Arizona, 384 U.S. 436, 479 (1966).

                                            -2-
the province of the district court.’”    United States v. Castorena-Jaime   , 285 F.3d

916 (10th Cir. 2002) (quoting     United States v. Long , 176 F.3d 1304, 1307 (10th

Cir. 1999)).

       Here, the district court found the arresting officer’s testimony at the

suppression hearing credible. Based on this testimony, the court specifically

found that the officer, who speaks Spanish, “read [Mr. Rojas-Muniz] his rights in

Spanish, following along on a      Miranda warning card he keeps in his wallet,” at

the time of the arrest, before asking Mr. Rojas-Muniz about his papers. R. Vol. I

doc. 57 at 2. Accordingly, the court found that “the government has met its

burden, by a preponderance of evidence, of showing that [Mr. Rojas-Muniz] was

given a proper Miranda warning.” Id. at 3.

       Mr. Rojas-Muniz claims that the officer’s testimony alone is insufficient

evidence for a finding that    Miranda was satisfied because the officer did not state

in his testimony, nor does other evidence indicate, “exactly what was stated or

what was contained on the card,” nor was the card itself introduced into evidence.

Appellant’s Br. at 5. There are cases in which courts have held that the

government failed to meet its burden of proving that adequate Miranda warnings

were given where the arresting officer failed to testify concerning the specific

content of the warnings.      See, e.g. , Moll v. United States , 413 F.2d 1233, 1238

(5th Cir. 1969) (“The government’s burden may not be met by presumptions or


                                             -3-
inferences that when police officers read to an accused from a card they are

reading Miranda warnings or that what is read, without revelation of its contents,

meets constitutional standards.”);    United States v. Gilmer , 793 F. Supp. 1545,

1555 (D. Colo. 1992) (“[O]nly with specific testimony can the court decide

whether the officers conveyed all of the proper warnings . . . .”);     Ex parte Price ,

725 So. 2d 1063 (Ala. 1998) (“In the absence of any evidence indicating the

contents of the form that was read to Price or explaining [the arresting officer’s]

understanding of what rights must be explained to a suspect, we are forced to

conclude that there was no evidence from which the court could have properly

concluded that Price was advised of each of the rights established in       Miranda

. . . .”). However, we decline to establish a bright line rule in this circuit whereby

a trial court’s denial of a motion to suppress may be overturned based solely on

the lack of specific testimony at the suppression hearing.       See United States v.

Klein , 592 F.2d 909, 914 (5th Cir. 1979) (declining to require specific testimony

of warnings’ content where the defendant admitted warnings were given and

arresting officer testified he read from a card containing “the standard Miranda

warnings”).

       Under the circumstances here, we conclude that the district court’s finding

that the Miranda warnings were read was not clearly erroneous based on the

evidence before it. The arresting officer testified at the suppression hearing that


                                             -4-
he read Mr. Rojas-Muniz his rights from a “     Miranda card,” which had the

Miranda warnings written in English on one side and in Spanish on the other. R.

Vol. II at 25, 35, 37. Although the card was not admitted into evidence, the

officer produced it on the stand, and it was examined at that time by Mr. Rojas-

Muniz’s attorney.   Id. at 37. The fact that neither the government nor Mr. Rojas-

Muniz’s attorney asked the officer to read the warnings printed on the card or

otherwise explain the content of the warnings given indicates to us that the

primary dispute here was not over the content of the warnings but over whether

any warnings had been given at all. While Mr. Rojas-Muniz denied that he had

been read any warnings, the district court credited the arresting officer’s version

of events rather than Mr. Rojas-Muniz’s. The court did not clearly err in doing so

or in drawing the reasonable inference, in the absence of any allegation to the

contrary, and in light of its finding that the officer read the warnings from a pre-

printed Miranda card, that the warnings given were indeed the standard     Miranda

warnings.

      For the foregoing reasons, the district court’s denial of the motion to

suppress is AFFIRMED.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge


                                          -5-